DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 4 AUG 2022 election (ELC. page 1) without traverse of Invention I, described in claims 1-18, is acknowledged. Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention II, there being no allowable generic or linking claim. Cf. 29 JUN 2022 Requirement for Restriction/Election.
Priority
Acknowledgment is made of applicants’ claim for foreign priority based on an application filed in CHINA on 16 JUL 2019. It is noted that applicants have filed a certified copy of said application as required by U.S.C. 119, which papers have been placed of record in the file. Cf. 16929809’s 14 AUG 2020 submission.
Information Disclosure Statement
An information disclosure statement (IDS) does not exist.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:
A. claim 5, line 1, replace “wherein forming” with “wherein the step of forming”;
B. claim 10, line 1, replace “wherein forming” with “wherein the step of forming”;
C. claim 12, line 1, replace “wherein forming” with “wherein the step of forming”;
D. claim 13, line 1, replace “wherein forming” with “wherein the step of forming”;
E. claim 17, line 1, replace “wherein removing” with “wherein the step of removing”;
F. claim 18, line 1, replace “wherein etching” with “wherein the etch of”; and
G. cancel claim 19.
Remarks
This application was in condition for allowance except for the following:
A-F. antecedent basis/typographical error; and G. presence of claim 19 directed to an invention nonelected without traverse. Thus, claim 19 has been canceled. MPEP § 821.02.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-18 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, the prior art does not teach independent claim 1’s “…, forming a block cut structure in the first trench after forming the sidewall spacer layer, wherein: the block cut structure extends through the first trench along a second direction; the second direction and the first direction are different; and the block cut structure includes a first block-cut layer and a second block-cut layer, wherein the first block-cut layer is disposed on sidewall surfaces of the second block-cut layer; and after forming the block cut structure, etching back the sidewall spacer layer until exposing the top surface of the core layer, thereby leaving a sidewall spacer on the sidewalls of the first trench.”
Conclusion
The prior art made of record and not relied upon, SEDDON (US 20190080965), is
considered pertinent to applicants’ disclosure. SEDDON does not teach, inter alia, forming a block cut structure in the first trench after forming the sidewall spacer layer, wherein: the block cut structure extends through the first trench along a second direction; …; and the block cut structure includes a first block-cut layer and a second block-cut layer, wherein the first block-cut layer is disposed on sidewall surfaces of the second block-cut layer; and after forming the block cut structure, etching back the sidewall spacer layer until exposing the top surface of the core layer, thereby leaving a sidewall spacer on the sidewalls of the first trench.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815